Citation Nr: 0414778	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-23 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extraschedular disability rating for 
service-connected headaches, currently evaluated as 50 
percent disabling.

(The issue of whether new and material evidence sufficient to 
reopen a previously-denied claim of entitlement to service 
connection for a psychiatric disorder has been received and 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities are the subjects of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case arises from an April 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Phoenix, Arizona denied an increased disability rating 
for the veteran's service-connected headaches.
The case is now under the jurisdiction of the RO in 
Louisville, Kentucky.

Procedural history

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

In July 1995, the veteran filed for a claim for an increased 
disability rating for service-connected headaches, at that 
time rated as 10 percent disabling.  The Phoenix RO denied 
this claim in an April 1996 rating decision.  The veteran 
thereafter indicated timely disagreement with that decision 
and subsequently perfected an appeal with the submission of a 
substantive appeal (VA Form 9) in May 1996.

In August 1999, the Phoenix RO increased the disability 
rating for the veteran's service-connected headaches from 10 
percent to 50 percent.  Review of the veteran's claims file 
does not indicate that he has advised VA that he is satisfied 
with that 50 percent rating, or that he has otherwise 
withdrawn the appeal that was perfected in May 1996.  [It is 
noted that the veteran, in March 1998, withdrew his claims 
with regard to hypertension, muscle conditions and sleep 
problems; the Board cannot find that the service-connected 
headache disability was encompassed by this statement.]  
While 50 percent is the maximum that can be awarded under the 
rating schedule, see 38 C.F.R. § 4.124a, Diagnostic Code 
8100, an increased rating on an extraschedular basis is still 
available to the veteran, under 38 C.F.R. § 3.321(b)(1); 
accordingly, the award of a 50 percent rating does not 
constitute a full grant of benefits sought.  See AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].

As noted on the title page, other issues are being dealt with 
by the Board in a separate decision, which will be issued 
simultaneously with this one.  The veteran has another 
representative as to those issues. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this issue is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO, while having provided 
the veteran with general notice of the statutory and 
regulatory provisions relevant to his claim in its rating 
decision, statement of the case, and several supplemental 
statements of the case, did not provide him with specific 
notice of the VCAA or of this law's requirements, to include 
VA's obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  As such, absent notice of the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant has been absent or inadequate, to 
include situations in which it failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the instant case, the record does not show that the veteran 
has been furnished with notice of either the general VCAA 
provisions, or of the responsibilities and obligations of the 
veteran and VA as to the development of the claim.  It is 
abundantly clear from the Court's judicial rulings on this 
subject that even providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the Court.  As the Board cannot 
rectify the deficiencies in this case on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should first contact the veteran and ascertain 
if he wishes to continue his appeal as to the issue 
of his entitlement to an extraschedular rating for 
headaches.  If the veteran does not wish to 
withdraw his appeal, VBA must review the claims 
folder and ensure that all VCAA notice obligations 
have been satisfied in accordance with applicable 
legal precedent.  Thereafter, after undertaking any 
additional development that it deems to be 
necessary, VBA must readjudicate the issue on 
appeal.  If the decision remains unfavorable to the 
veteran, a supplemental statement of the case 
(SSOC) should be prepared.  The veteran and his 
representative should be provided with the SSOC and 
an appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




